DETAILED ACTION
Status of the Claims
	Claims 11-12 are new. Claims 1-12 are pending and examined on the merits in the present office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application, which is a national entry application of PCT/EP2018/062775 filed on 05/16/2018 claims priority from foreign application # FR1754304 filed on 05/16/2017.
Objections Withdrawn
	The objections over claims 1 and 9 are withdrawn per Applicant’s amendment of claims 1 and 9 of deleting “at least”. 
Rejections Withdrawn
	The USC 101 rejection over claims 1-3, 5-6 and 9-10 is withdrawn per Applicant’s amendment of adding the “’Evanrat’ variety” limitation for the rose flower since the claim reads on non-natural-forms. Additionally, Evanrat is a variety of Rosa hybrida Floribunda rose plant which was created in France by artificial pollination, a non-natural component, making the instant claim 1 being directed to non-natural compositions. 
	The USC 112b rejection over claims 3-4 and 7-10 is withdrawn per Applicant’s amendments of these claims. Claim 3 was amended to remove the “preferably” language. Claim 4 was amended to remove the “in particular” language. Claims 3 and 7 were amended to remove the trade name “Rose de 
	The USC 102 rejection over claims 1-6 and 8-10 under Shi is withdrawn per Applicant’s amendment of adding “Evanrat” variety for the rose component. 
	The USC 102 rejection over claims 1-6 and 8-10 under Zhong is withdrawn per Applicant’s amendment of adding “Evanrat” variety for the rose component.
	As these rejections are withdrawn, arguments toward these rejections are now moot.  It is noted that applicant has amended the claims in response to the last action.  

Rejections Maintained – Modified as necessitated by Applicant’s amendments
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the Applicant overcame some aspects of the previous USC 112(b) rejections over claims 5-6. The claims are no longer indefinite due to comprising “a broad range or limitation together 
In claim 5, it is indefinite where the applicant recites “rose flower extract:vegetable oil” because it is unclear if this is a ratio of the oil extract of rose flower plus the aqueous extract of rose flower to the vegetable oil, or, if this is a ratio of the oil extract of rose flower (only) to the vegetable oil. For the purposes of compact prosecution, the examiner will interpret this limitation as a ratio of the oil extract of rose flower (only) to the vegetable oil in the remainder of this office action. 
In claim 6 it is indefinite where the applicant recites “rose flower extract:polar solvent” because it is unclear if this is a ratio of the oil extract of rose flower plus the aqueous extract of rose flower to the polar solvent, or, if this is a ratio of the aqueous extract of rose flower (only) to the polar solvent. For the purposes of compact prosecution, the examiner will interpret this limitation as a ratio of the aqueous extract of rose flower (only) to the polar solvent in the remainder of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (FR3019741A1, publication date: 10/16/2015, previously cited), Ludivine Riffault-Valois (Complementary analytical methods for the phytochemical investigation of ‘Jardin de Granville’, a rose dedicated to cosmetics, C. R. Chimie 19 (2016) 1101e1112, previously cited), and Gregory H. Altman (US20150094269 A1, publication date 04/02/2015, previously cited). 
Regarding claims 1-2 and 4, Zhong teaches a cosmetic composition to administer to skin (claim 8) in emulsion form comprising water, a nutritive and moisturizing agent based on rose essence (= "oily extract of rose") and on rose hydrosol ( = "aqueous extract of rose") (claims 1 and 6). Zhong uses rose petals (flower) (abstract). Regarding the form limitations of instant claims 1 and 4, Zhong teaches glucoside and discloses that “Glucoside is known to be biodegradable and mildly irritating to the skin. It also has foaming, detergent, cleansing and emulsifying properties. In particular, the emulsifying properties of the glucoside prevents the parts of oil and water from separating and thus enhances the moisturizing properties of the cosmetic composition” (page 3). Thus, Zhong’s formulation is emulsified (an emulsion).  Since Zhong teaches both oil and water components for the emulsion, “dispersion of a fat or oil phase in an aqueous phase” (instant claim 1) as an emulsion (instant claim 4) limitation is met. Zhong also teaches olive oil (vegetable oil) where the rose essence later gets added in (claim 6). 
Regarding claim 3, the instant claim, after amendments is now a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). In the instant case, the process by which the rose extracts are obtained are not functional limitations that prior art needs to meet as long as the products are taught by it. As discussed above, Zhong teaches both aqueous and oil extracts of rose.
Regarding claim 5, Zhong teaches essence of rose (oil extract of rose flower) at 0.1% and olive oil (vegetable oil) at 5% (claim 4) which is a ratio of 2:100 which is interpreted to be indistinct from 2:99 which is within the instantly claimed range of 1:99 to 10:90. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). In the instant claim, “the composition in a content ranging from 0.1% to 10% by weight of raw material based on the total weight of said composition” is interpreted such that said raw material is rose flowers. Support for thin interpretation is found in instant specification page 13 regarding what Applicant means by raw materials. Applicant recited “the raw material (rose flowers)” (instant specification page 13). That being said, the claim is still indefinite (see above) since it is not clear if the raw materials mentioned in the claim only constitute the rose flowers used un the aqueous extract or rose flowers used in both aqueous and oil extracts. Zhong teaches 0.3% rose petals (flowers) (raw materials) which is within the range 
Regarding claim 7, Zhong teaches a gel form (claim 3) for its composition that comprises rose essence (oil extract of rose flowers) (claims 1-2) as well as aqueous phase components such as water (claim 1) and rose hydrosol (claims 1-2). This leads to a composition comprising an oil extract of rose flower in a gelled phase comprising the aqueous extract of rose flower. 
Regarding claims 8-10, Zhong teaches “The essence of rose has the advantage of permeabilizing the skin to the components contained within the composition and thus improves their penetration into the skin (promoting/improving skin barrier function). In addition, rose essence activates cellular regeneration by directly stimulating the metabolism of epidermal and dermal cells (promoting/improving natural rhythmic process of skin cells, cell differentiation). In addition, the essence of rose attenuates the activity and the number of free oxygen radicals responsible for the aging of the skin and the appearance of wrinkles (regeneration of skin). The essence of rose also has an effect on the spots present on the skin, in particular by acting on the regulation of the pigmentation of the skin. According to another advantage, the essence of rose balances and accelerates the process of moisturizing the skin (hydration of skin). The essence of rose within said composition also makes it possible to enhance the extraction of toxins by the cells of the skin, and consequently adjusts the internal and external environment of the skin. As a result, the rose essence has a specific action and benefits the aesthetic appearance of the skin. The rose petals provide the composition with amino acids, proteins, various tannic substances, vitamins, flavanones and polysaccharide (micronutritional balance of skin). These constituents have the effect of moisturizing the skin, cleaning it and reducing the oily skin effect. In addition, these constituents improve the whiteness, the beauty and the sharpness of the skin. In addition, the scent of rose has the effect of relaxing the mood. This rose scent has a relaxing, soothing and anti stress effect that promotes the beauty of the skin” (page 5). 

Regarding claims 1, 7 and 9-10, Zhong doesn’t teach the Evanrat variety for the rose component. 
Regarding claim 7, Zhong doesn’t specifically teach that the gel is an aqueous gel comprising oil droplets. 
Regarding claim 11, Zhong doesn’t specifically recite compounds recited in the instant claim for the aqueous and oil extracts. That being said, Zhong teaches that rose petals comprise vitamins (page 5) along with other constituents. 
Regarding claims 1, 7 and 9-10, Riffault-Valois teaches a ‘Jardin de Granville’ to be used in cosmetic applications (abstract) and discloses its exhaustive molecular investigation of the non-volatile secondary metabolites. Instant specification provides the evidence that Jardin de Granville is synonymous with Evanrat (page 6 of instant specification). 
Regarding claim 11, Riffault-Valois provides the evidence that the aqueous extract of Jardin de Granville comprises kaempferol, quercetine-3-O-glucoside (abstract, figure 1). Riffault-Valois also provides the evidence that the oil extract (heptane) of Jardin de Granville comprises alpha-tocopherol and beta-sitosterol (abstract, figure 1).
Regarding claim 7, Altman teaches a skin peel composition (para 12) comprising a gel that is mostly water (aqueous) (claim 18) wherein the gel also comprises rose oil (claim 25). Altman also teaches “the rose oil was immiscible and visible as yellow bubbles” (para 213) thus satisfying “form of a dispersion of oil droplets” limitation. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Zhong, Riffault-Valois, and Altman to achieve the instant invention. Riffault-Valois discloses “This approach for the on-line exhaustive characterization of non-volatile compounds 

New Objections – As necessitated by Applicant’s New Claims
Claim 11 is objected to because of the following informalities:  
In claim 11, “wherein the aqueous extract of rose comprises polar compounds selected in the group consisting of” needs to say “wherein the aqueous extract of rose comprises polar compounds selected from the group consisting of”. 
In claim 11, “kampferol” needs to be corrected to “kaempferol”. 
Appropriate correction is required.

New Rejections – As necessitated by Applicant’s amendments
s 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shenhua Shi et al (CN106389194A, publication date: 02/15/2017, previously cited), and Ludivine Riffault-Valois (Complementary analytical methods for the phytochemical investigation of ‘Jardin de Granville’, a rose dedicated to cosmetics, C. R. Chimie 19 (2016) 1101e1112, previously cited).
Regarding claims 1-2, Shi teaches a cosmetic (page 2, description of the Google English translation document) composition to be applied to skin (topical administration) since Shi teaches the composition as a spray to “comprehensively supplement and regulate the moisture and nutrition of the skin, effectively enhance the moist and lubrication properties of the skin” (abstract). Shi teaches the composition to comprise “water, PCA sodium, natural moisturizing factor, glycerol, sodium chloride, rose extract, mung bean seed extracts, decylglucosides and preservatives to form an aqueous phase, said rose hips oil, isododecane, calendula oil, tocopherol acetate, rosemary leaf extract and rose essential oil to form an oil phase” (claim 3, found in Claims document of Escapenet machine translation document). “Water” is a “physiologically acceptable medium”. “Rose essential oil” in Shi is considered to be am “oil extract of Rose”. , Shi also teaches “calendula oil” (vegetable oil) in the oil phase along with the rose essential oil, thus meeting the claim limitation. Regarding “the oil extract of rose comprises an extract of rose flowers”, since Shi teaches “Rose essential oil”, it is interpreted such that this essential oil comprises at least the rose flowers (possibly also stem and leaf). Shi also teaches rose flower extract (abstract) where the aqueous phase comprises water (claim 3) which is a polar solvent. Shi also teaches tocopherol acetate (antioxidant) (claim 1). Regarding the limitation of “dispersion of a fat or oil phase in an aqueous phase”, this is met since Shi teaches both oil phase and aqueous phase (claim 3) that are mixed (embodiment 1) which is interpreted as a dispersion of oil phase in an aqueous phase. 
Regarding claim 3, the instant claim, after amendments is now a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 
Regarding claim 5, Shi teaches 0-2 % of rose essential oil and 0-5 % of calendula (vegetable) oil (abstract) which is overlapping range with the instantly claimed that of 1:99 to 10:90 taught for rose flower extract: vegetable oil ratio. Regarding the “0.1% to 10%” raw material limitation, Shi teaches 0-10% of rose flower extract which overlaps with the 0.01 to 10% raw material limitation. 
Regarding claim 6, Shi teaches 1% of rose flower extract and 59.8% water (polar solvent) (embodiment 3) which is within the ratio range of 0.5:99.5 to 10:90 disclosed in the instant claim. Regarding the “0.1% to 10%” raw material limitation, Shi teaches 1%, 5% or 10% of rose flower extract which overlaps with the 0.01 to 10% raw material limitation (embodiments 1-3). 
Regarding claims 8-10, Shi teaches “The double-layer spray essence can comprehensively supplement and regulate the moisture and nutrition of the skin, effectively enhance the moist and lubrication properties of the skin, and also can effectively eliminate free radicals and resist glycosylation, so that the skin color is bright, the skin is compact, the wrinkles are faded, and then the skin is smooth and elastic, and has the natural luster” (abstract). “regulate the moisture and nutrition of the skin” meets promoting “micronutritional balance of the skin” limitation. The remaining of the Shi disclosures meet “promote the natural rhythmic process of skin cells” limitation since natural rhythmic process can be interpreted as a broad range of processes such as “eliminate free radicals and resist glycosylation” as an example. Claim 10 limitations are also met because the art already teaches the components and the other is just the functionality it can provide. Where applicant claims a composition in terms of a 
Regarding claims 1 and 9-10, Shi doesn’t teach the Evanrat variety for the rose component.
Regarding claims 1 and 9-10, Riffault-Valois teaches a ‘Jardin de Granville’ to be used in cosmetic applications (abstract) and discloses its exhaustive molecular investigation of the non-volatile secondary metabolites. Instant specification provides the evidence that Jardin de Granville is synonymous with Evanrat (page 6 of instant specification). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Shi and Riffault-Valois to achieve the instant invention. Riffault-Valois discloses “This approach for the on-line exhaustive characterization of non-volatile compounds contained in the ‘Jardin de Granville’ rose can be used in view of its further industrial or cosmetic valuation” (page 1111). Additionally, Riffault-Valois provides the motivation of using ‘Jardin de Granville’ with its disclosure of “The plant possesses interesting agronomic properties such as strong resistance to common rose diseases, abundant blooms, and vigorous growth. This variety is now used by Parfums Christian Dior for cosmetic applications, in anti-ageing skin creams” (page 1102). Thus one would be motivated to incorporate Jardin de Granville into a cosmetic composition knowing its diversity of molecular structure and superior features compared to other rose varieties. Thus, one would be motivated to incorporate the teachings of Riffault-Valois into the teachings of Shi with a reasonable expectation of successfully achieving a cosmetic composition with ‘Jardin de Granville’ (Evanrat) used as the rose plant.
Response to Arguments
The arguments made against rejections that are withdrawn are now moot. 
Regarding the USC 102 rejection under Shi, Applicant argues the following (Even though this rejection is withdrawn, this reference is used in a new 103 rejection):
“Shi is directed to a cosmetic composition with rosehip oil, rose Rugosae extract, and rose Rugosae essential oil. Unlike Shi, amended independent Claim 1 is now limited to at least one aqueous extract of rose flower of the 'Evanrat' variety in a polar solvent and at least one oil extract of rose flower of the 'Evanrat' variety in vegetable oil. Moreover, as set forth in Applicants' Specification: 
The rose extracts according to the invention are extracts concentrated in natural (non-volatile) compounds, respectively in polar natural compounds for the aqueous extract and in non-polar natural compounds for the oil extract. The extracts according to the invention are distinct from rose essential oils or rose waters that contain volatile compounds. A rose essential oil is obtained by extracting or distilling volatile molecules from rose (e.g. terpenoids, aromatic molecules) and a rose water or rose hydrosol is obtained by distilling rose petals and contains volatile perfuming molecules. Specification, Page 6, Lines 20-26 (emphases added)”. 
This argument is acknowledged but is not found persuasive. Evanrat variety is not taught in a new 103 rejection and the former 102 rejection is withdrawn due to lack if Evanrat in Shi. Regarding Applicant’s arguments about the oil extract of the invention being different than rose essential oils, instant claim 1 functional limitations regarding the oil phase is met by the Shi teachings. Absent evidence of the contrary, Shi fully satisfies “oil extract of rose” and “vegetable oil” which are discussed above. Shi does not disclose that its rose essential oil comprises volatile molecules.


“Riffault-Valois mentions molecular investigations of non-volatiles secondary metabolites of Jardin de Granville extracts. Riffault-Valois does not show advantageous effects using a flower extract nor does it disclose or suggest any interest in combining an aqueous flower rose extract and an oil flower rose extract. Altman mentions a skin peel composition that may be of a gel comprising rose oil (see Claim 25) and in the form of dispersion of oils droplets. Altman would not have prompted one of ordinary skill in the art to select a combination of aqueous flower rose extract and an oil flower rose extract of 'Evanrat' variety. To succeed in establishing obviousness, it must be shown "that a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention, and that the skilled artisan would have had a reasonable expectation of success in doing so." In re Magnum Oil Tools Int’l Ltd., 829 F.3d 1364, 1381 (Fed. Cir. 2016). Applicants respectfully submit that one of ordinary skill in the art, prior to Applicants' invention, would not have been motivated to select Riffault-Valois, Altman, and Zhong, let alone modify and combine them as would be necessary to arrive at Applicants' claimed invention”. 
This argument is acknowledged but is not found persuasive. Riffault-Valois (previously cited) provides a motivation for Jardin de Granville which is recited above, as “The plant [Jardin de Granville] possesses interesting agronomic properties such as strong resistance to common rose diseases, abundant blooms, and vigorous growth. This variety is now used by Parfums Christian Dior for cosmetic applications, in anti-ageing skin creams” (page 1102). That being said, Jardin de Granville (Evanrat) is a routine cosmetic ingredient for rose extracts. In order to establish a prima facie case of obviousness, “there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 
The Applicant also argues:
“Moreover, Applicants' claimed invention results in specific effects in the skin and one of ordinary skill in the art would not have expected such results from Riffault-Valois, Altman, and Zhong even if one had somehow selected and combined those publications. See, e.g., Pfizer v. Apotex, 480 F.3d 1348, 1369 (Fed. Cir. 2007) (noting that unexpected results can rebut a prima facie case of obviousness)”. 
This argument is acknowledged but is not found persuasive. As explained above in the rejection, Zhong teaches results of specific effects in the skin using its invention. Even though Applicant provides in vitro effects of invention as “stimulating the expression of several clock genes on normal human epidermal keratinocytes in culture, notably with complementary effects: the aqueous extract of rose according to the invention plays a role in the expression of the CRY2, PER1 and PER3 genes while the oil extract of rose according to the invention plays a role in the expression of the PER2 gene” (page 3 of specification, figures 1-3), there is no evidence that the instant invention is superior to what is disclosed in the prior art. The burden is on the Applicant to provide such data such as evidence of criticality of the instant invention’s Evanrat variety over other rose variants. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613